Title: From Thomas Jefferson to Randolph Jefferson, 28 February 1790
From: Jefferson, Thomas
To: Jefferson, Randolph



Dear Brother
Monticello Feb. 28. 1790.

I will give the orders as you desire to George, relative to peach stones and the puppies. I send you by Orange some very fine Apricot and Plumb stones to be planted immediately and to be cracked before they are planted. I have settled the administration of my sister Elizabeth’s estate whereon you are to receive as follows.


  


Principal
Interest




From J. Bolling (order now inclosed)
£ 4–0–6
 3–16– 8

interest from Jan. 11.1771


Colo. Chas. L. Lewis (order inclosed)

 8–11– 0
}  
int. from Jan. 1. 1773


  Colo. N. Lewis (order inclosed).
   15–6–9
 4–12– 3



   19–7–3
16–19–11




or in a plainer form

 £


you will receive from
J. Bolling
 7–17–2



C. L. Lewis
 8–11–0



N. Lewis for me
19–19–0



in the whole
36– 7–2


I have the pleasure further to inform you that Doctr. Walker has no right to call on us for any interest. I have examined his account accurately with respect to that and find that charging him interest for the monies of the estate which he had at different times in his hands, and allowing him interest whenever the balance is in his favor, the result is that he would owe us a small balance of interest not worth notice: so there is an end of that matter. Give my love to my sister and the little ones. I am Dear brother yours affectionately,

Th: Jefferson

 